  Case: 1:18-cv-08145 Document #: 1 Filed: 12/11/18 Page 1 of 5 PageID #:1



             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS
                      EASTERN DIVISION

Hasan Abdullah,                        )
                                       )
                   Plaintiff,          )
                                       )   No. ______
                 -vs-                  )
                                       )
Sheriff of Cook County, Cook           )   (jury demand)
County, Illinois, Correctional         )
Officers M Statler #17269, Salas       )
#18148, and P Fraticola #17123,        )
                                       )
                   Defendants.         )
                                COMPLAINT
      Plaintiff, by counsel, alleges as follows:

      1.    This is a civil action arising under 42 U.S.C. § 1983. The juris-

diction of this Court is invoked pursuant to 28 U.S.C. § 1343.

      2.    Plaintiff Hasan Abdullah was a detainee at the Cook County

Jail in July of 2017. He is not currently confined in any jail, prison, or other

correctional facility.

      3.    Defendant Sheriff of Cook County is sued in his official capaci-

ty.

      4.    Defendant Cook County is joined in this action pursuant to

Carver v. Sheriff of LaSalle County, 324 F. 3d 947 (7th Cir. 2003).

      5.    Correctional Officers Statler, Salas, and Fraticola were at all

relevant times acting under color of their authority as correctional officers
  Case: 1:18-cv-08145 Document #: 1 Filed: 12/11/18 Page 2 of 5 PageID #:2



employed by the Sheriff of Cook County; plaintiff sues these defendants in

their individual capacities.

        6.   On July 30, 2018, plaintiff was assigned to a housing unit at the

Cook County Jail known as Division 08 RTU Tier 4C.

        7.   Division 08 RTU Tier 4C is a “dormitory tier” in which detain-

ees are housed in one large room rather than separate cells.

        8.   At some time before July 30, 2018, an employee or employees of

defendant Sheriff, acting pursuant to the Sheriff’s policies and widespread

practices, determined that a jail detainee named Desmond Randolph

should be classified as “medium security.”

        9.   The above-mentioned determination was made notwithstand-

ing Desmond’s pending charges of aggravated battery on a Chicago Police

Officer and aggravated battery on a Chicago Police Department Detention

Aide.

        10. Desmond’s pending charges involved alleged violent acts com-

mitted by Desmond while in custody and evidenced a serious risk that

Desmond would continue to commit violent acts while in custody.

        11. The classification of Desmond as “medium security,” which was

made pursuant to the Sheriff’s policies and widespread practices, ignored




                                      -2-
  Case: 1:18-cv-08145 Document #: 1 Filed: 12/11/18 Page 3 of 5 PageID #:3



the obvious risk that Desmond would continue to commit violent acts while

in custody.

      12. Based on Desmond’s designation as “medium security,” an

employee or employees of defendant Sheriff, acting pursuant to the

Sheriff’s policies and widespread practices, assigned Desmond to the

above-described “dormitory tier” of Division 08 RTU Tier 4C at some time

before July 30, 2018.

      13. Desmond violently attacked plaintiff on July 30, 2017. He first

threw a powder into plaintiff’s eyes, temporarily blinding plaintiff. (A re-

port prepared by defendant Statler states that the powder was Kool-Aid

drink mix.)

      14. Desmond then hit plaintiff with his fists while plaintiff strug-

gled to remove the powder from his eyes and regain his vision.

      15. Defendants Statler and Salas stood by while plaintiff attempted

to defend himself.

      16. Plaintiff suffered serious personal injuries because Statler and

Salas failed to take sufficient action to stop Desmond’s attack.

      17. Other correctional officers eventually arrived to stop Des-

mond’s attack, including defendant Fraticola.




                                     -3-
  Case: 1:18-cv-08145 Document #: 1 Filed: 12/11/18 Page 4 of 5 PageID #:4



      18. Defendant Fraticola used excessive force by throwing plaintiff

to the hard concrete floor even though it was apparent that plaintiff had

been reasonably and lawfully defending himself.

      19. Plaintiff suffered serious personal injuries because of defendant

Fraticola’s above-described unreasonable conduct.

      20. Following the above-referred incident, defendants Statler,

Salas, and Fraticola concocted a false story to disguise their wrongdoing:

the defendants falsely claimed that plaintiff had been resisting and was not

responding to verbal orders when Fraticola threw him to the ground.

      21. Defendants Statler, Salas, and Fraticola memorialized the false

story in official reports and thereby caused plaintiff to be falsely charged

with violations of jail rules, including disorderly conduct, fighting, and dis-

obeying or resisting orders.

      22. A disciplinary hearing board exonerated plaintiff of the charges

on August 1, 2017.

      23. As a result of the foregoing, plaintiff was deprived of rights se-

cured by the Fourteenth Amendment to the constitution of the United

States.

      24. Plaintiff demands trial by jury.




                                      -4-
  Case: 1:18-cv-08145 Document #: 1 Filed: 12/11/18 Page 5 of 5 PageID #:5



      WHEREFORE plaintiff requests that appropriate compensatory

damages be awarded against all defendants, that appropriate punitive

damages be awarded against defendants Statler, Salas, and Fraticola, and

that the costs of this action, including fees and costs, be taxed against de-

fendants.

                                  /s/ Joel A. Flaxman
                                      Joel A. Flaxman
                                      ARDC No. 6292818
                                      Kenneth N. Flaxman
                                      200 S Michigan Ave, Ste 201
                                      Chicago, IL 60604
                                      (312) 427-3200
                                      Attorneys for plaintiff




                                     -5-
